Motions Granted; Appeals Dismissed and Memorandum Opinion filed
November 20, 2018




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00869-CR
                              NO. 14-18-00870-CR

                      THE STATE OF TEXAS, Appellant

                                        V.

                      SHAUN PHILIP HARDY, Appellee

                   On Appeal from the 212th District Court
                           Galveston County, Texas
               Trial Court Cause Nos. 17CR0003 and 17CR0004


                 MEMORANDUM                      OPINION

      The State of Texas filed a notice of appeal from the trial court’s October 5,
2018 order in each of the underlying cases granting the defendant’s motion to
suppress. On November 12, 2018, the State filed a motion to withdraw its notices of
appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an opinion,
we grant the State’s request. Accordingly, the appeals are dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Donovan

Do Not Publish – Tex. R. App. P. 47.2(b)